Citation Nr: 0903055	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for right ear hearing 
loss.

3. Entitlement to a compensable rating for left ear hearing 
loss.

4. Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

5. Entitlement to an effective date prior to August 14, 1996 
for the grant of service connection for left ear hearing 
loss.

6. Entitlement to an effective date prior to December 1, 2004 
for the grant of service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Hugh Cox, Esquire
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1978, April 1979 to June 1979, April 1980 to August 
1980, November 1980 to May 1981, and May 1987 to May 1988.  
The veteran also served a period of active duty for training 
in the Air Force Reserves prior to his May 1987 enlistment 
into active duty in the Air Force. 

The matter of service connection for an acquired psychiatric 
disorder was initially before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO), which denied reopening a claim of service 
connection for a psychiatric disorder.  A January 1997 rating 
decision of the Winston-Salem, North Carolina RO denied 
service connection for bilateral hearing loss.  

Historically, a July 1989 Board decision denied service 
connection for an acquired psychiatric disorder on the basis 
that it pre-existed service and was not aggravated during 
service.  That decision was upheld by the Court of Appeals 
for Veterans Claims (Court) in June 1991.  

The veteran subsequently applied to reopen that claim.  He 
testified before a Decision Review Officer (DRO) at the RO in 
September 1996 and before the undersigned Acting Veterans Law 
Judge in July 1997.  Transcripts of these hearings are of 
record.  In September 1997, the Board remanded the case for 
further development.  

In June 1999, the Board referred the psychiatric disorder 
claim to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  In November 1999, the Board found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder and denied service connection for bilateral hearing 
loss.  The appellant appealed that decision to the Court; in 
February 2001, the Court vacated the November 1999 Board 
decision for compliance with the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  The Board remanded the 
case to the RO in August 2001 for that purpose.  The case was 
remanded again in July 2003 for evidentiary development. 

A July 2004 Board decision found that new and material 
evidence, in the form of additional service personnel and 
treatment records, had been submitted which was sufficient to 
reopen the claim of service connection for an acquired 
psychiatric disorder but the claim was denied on de novo 
review.  The claim of service connection for bilateral 
hearing loss was remanded for further development.  

The veteran appealed the July 2004 Board denial of service 
connection for an acquired psychiatric disorder.  In August 
2006, the Court vacated that part of the July 2004 Board 
decision which denied service connection on a de novo basis 
and remanded the case for compliance with the instructions in 
a Joint Motion for Remand, which was incorporated by 
reference into the Court's August 2006 Order.  

An August 2006 rating decision granted service connection for 
hearing loss in the left ear, rated noncompensable, effective 
August 14, 1996 and granted service connection for bilateral 
tinnitus, rated 10 percent, effective December 1, 2004.  The 
veteran appealed these decisions.

In January 2008, the Board remanded the claims for further 
development and clarification from the veteran's attorney 
regarding his arguments and whether the veteran desired a 
hearing.  A March 2008 Report of Contact indicates the 
veteran desired a hearing on the issue of hearing loss.  In 
April 2008 argument, the veteran's attorney stated that he 
was submitting argument in lieu of a personal appearance at a 
hearing and that the veteran would not attend the DRO hearing 
that had been scheduled in April 2008.  In a subsequent VA 
Form 9 (submitted in response to September 2008 supplemental 
statements of the case (SSOCs) on all issues that were 
already in appellate status) the veteran's attorney indicated 
that the veteran did not desire a hearing before the Board.  
Hence, the Board finds that due process procedures have been 
met as the record reflects the veteran no longer wishes to 
appear at a hearing before a DRO or the Board regarding his 
hearing loss claims.

The Board also notes that in April 2007 the RO made a 
decision regarding the amount of fees to which the veteran's 
attorney was entitled.  In April 2007, the veteran's attorney 
submitted a notice of disagreement (NOD) with this decision; 
however, he did not timely perfect an appeal in the matter by 
filing a substantive appeal after the April 2008 statement of 
the case (SOC); hence, that matter is not before the Board. 

The matter of entitlement to an earlier effective date for 
the grant of service connection for left ear hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required. 


FINDINGS OF FACT

1. An acquired psychiatric disorder was not noted on June 
1986 service entrance examination; however, clear and 
unmistakable evidence shows that the veteran had an acquired 
psychiatric disorder that pre-existed military service.

2. Clear and unmistakable evidence shows that during service 
from May 1987 to May 1988 there was no chronic increase 
beyond natural progression in the severity of the veteran's 
pre-existing acquired psychiatric disorder.

3. The competent medical evidence of record does not show 
that the veteran has had a right ear hearing loss disability 
at any time during the appeal period. 

4. The veteran's left ear hearing acuity has not been shown 
to be worse than Level I.  

5. The 10 percent rating currently in effect for tinnitus is 
the maximum schedular rating, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown. 

6. On December 1, 2004 VA examination the veteran first 
indicated an intent to apply for service connection for 
bilateral tinnitus when he stated that he had been 
experiencing tinnitus in both ears since his discharge from 
service.


CONCLUSIONS OF LAW

1. Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).

2. Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).  

3. A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (prior 
to and from June 10, 1999).   

4. The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 
6260 (2008). 

5. An effective date prior to December 1, 2004 is not 
warranted for the award of service connection for bilateral 
tinnitus.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his service connection claims.  While 
he did not receive complete notice prior to the initial 
rating decisions (as the VCAA had not yet been enacted), a 
March 2008 letter provided certain essential notice prior to 
the readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  He and his attorney have had 
ample opportunity to respond/ supplement the record and the 
veteran is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  Notably, September 2008 SSOCs readjudicated the 
matters after additional evidence was received.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).

Regarding the issues of the ratings for left ear hearing loss 
and bilateral tinnitus and the effective date assigned to the 
grant of service connection for bilateral tinnitus, as the 
rating decision on appeal granted service connection, and 
assigned disability ratings and effective date for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 19 
Vet. App. at 490-91.  A July 2007 SOC provided notice on the 
"downstream" issues of entitlement to an increased rating 
and earlier effective date; while a September 2008 SSOC 
readjudicated the matters after the appellant and his 
attorney responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  In October 2008 VA Form 9, the veteran's 
attorney stated that VA failed to follow the VCAA on these 
issues; however, other than citing the names of three cases, 
he did not explain how VA notice has been insufficient on 
these "downstream" issues or why the veteran was prejudiced 
by any notice insufficiency.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").      

The veteran's pertinent service treatment records (STRs), 
Social Security Adminstration (SSA), and post-service VA and 
private medical records have been secured.  The RO arranged 
for VA audiology examinations in December 2004 and August 
2008.  The Board notes that the veteran's attorney has argued 
that the record does not contain SSA records or the veteran's 
1986 entrance examination from Lackland Air Force Base; 
however, a review of the claims file reveals that SSA records 
were associated with the record in June 1995 and that his 
1986 entrance examination is included in his STRs.  The 
veteran's attorney has also indicated that Dr. S. E.'s April 
1997 opinion indicated she was enclosing a pamphlet about 
schizophrenia and that this pamphlet is not a part of the 
record.  The Board acknowledges that this pamphlet is not of 
record; however, Dr. S. E.'s letter describes this pamphlet 
as containing general information about schizophrenia.  She 
did not indicate that it specifically provided information 
about the veteran's psychiatric disorder.  In July 1999, a 
Board certified VHA psychiatrist provided an opinion 
regarding the specifics of the veteran's case and reviewed 
information about schizophrenia generally in conjunction with 
his review of the file; presumably, based on his professional 
expertise, he had the latest knowledge regarding 
schizophrenia.  Hence, the Board finds that the veteran is 
not prejudiced by VA not seeking to obtain this pamphlet.  It 
is also notable that subsequent to her April 1997 opinion, 
Dr. S. E. has been asked to provide records related to 
treatment of the veteran, and while providing other records, 
she has not provided this pamphlet in conjunction with these 
requests.  

The Board notes that in October 2008 VA Form 9, the veteran's 
attorney indicated that the Board had erred by developing 
evidence in opposition to Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board notes that an April 2002 Development 
Request requested development of evidence by the Board; 
however, subsequent to the DAV opinion, a July 2003 Board 
decision remanded the case to have the RO complete the 
development request in the April 2002 Development Request.  
By remanding the case for such development, the Board cured 
any prior error related to its April 2002 development 
request.

October 2008 argument from the veteran's attorney also 
indicates that any QTC examinations of record were altered in 
violation of the law.  The record does not reflect that any 
QTC examinations have been completed for any of the claims 
currently before the Board; hence, this argument is 
irrelevant in deciding these issues.

Thus, VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claims.
B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

General Service Connection Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

        Acquired Psychiatric Disorder

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  A pre-existing injury or disease is 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

Private medical records reveal that the veteran was 
involuntarily admitted to C. Hospital in January 1977 for 
depression, acting out, and threatening behavior.  The 
diagnosis was adjustment reaction of adolescence.  The 
veteran was again involuntarily admitted to C. Hospital in 
February 1977.  The discharge diagnosis was behavioral 
disorder of adolescence, with depression.

On January 1978 examination for enlistment in the U.S. Navy 
no psychiatric disability was clinically noted.  The veteran 
was in the U.S. Navy from October 27, 1978 to November 16, 
1978.  A November 1978 service record indicates that the 
veteran was being discharged due to lack of motivation and 
inadequate total performance.

The veteran was in the U.S. Army from April 1979 to June 
1979.  The April 1979 enlistment examination report reveals 
no psychiatric disability.  In early June 1979 the veteran 
was examined for combative behavior.  A June 1979 record 
indicates he had a mixed personality disorder that existed 
prior to service, that was not aggravated by service.  In 
June 1979, a physician stated that the veteran had a mixed 
personality disorder that made him unsuitable for military 
service.  It was determined that due to the veteran's social 
maladjustment he was unable to adapt to the military 
environment.

Private medical records reveal that the veteran was committed 
to C. Hospital in July 1979.  The discharge diagnosis was 
anti-social personality.  The veteran was again admitted to 
C. Hospital in August 1979.  The discharge diagnoses were 
paranoid schizophrenia and personality disorder with 
behavioral problems.

The veteran again entered the U.S. Army from April to August 
1980.  No psychiatric disorder was noted on enlistment 
examination in April 1980.  A June 1980 psychiatric 
evaluation indicates that the veteran had no psychiatric 
condition that would warrant separation from the Army through 
medical channels.  The examiner noted that the veteran 
appeared to have a low tolerance for stress and seemed unable 
to adapt to the structure of the military.  He was discharged 
for being marginal, or nonproductive.  

The veteran again served in the U.S. Army from November 1980 
to May 1981.  The November 1980 enlistment examination 
revealed no psychiatric disability.  He was discharged for 
misconduct/fraudulent entry in May 1981.

In September 1981, the veteran was examined for the Air Force 
Delayed Enlistment Program.  No psychiatric disability was 
noted.  In November 1981, the veteran was discharged from the 
Air Force Delayed Enlistment Program due to his having 
concealed prior Army enlisted time. 
The veteran was examined by a VA psychiatrist in March 1983.  
The psychiatrist diagnosed the veteran as having a paranoid 
personality disorder, with history of psychotic 
decompensation. 

Private medical records dated from May 1981 to November 1985 
reveal that the veteran received periodic inpatient treatment 
at C. Hospital for paranoid schizophrenia.  A March 1984 
record indicates that the veteran had an acute exacerbation 
of schizophrenia.

On June 1986 Air Force enlistment examination no psychiatric 
disability was found.  In December 1987 the veteran drove to 
his base but was denied entry because he was unable to 
produce his identification.  The veteran tried to walk on 
base and was apprehended.  He was taken to a VA hospital.  
The VA diagnoses were atypical psychosis and chronic type 
paranoid schizophrenia, moderately severe.  The veteran was 
taken from the VA hospital to an Air Force hospital.  The Air 
Force hospital summary notes that the veteran had a past 
history of numerous psychotic episodes, and that the veteran 
had experienced frequent relapses.  The examiner stated that 
it seemed the veteran had been having fewer relapses and more 
insight into his condition.  To the examiner, it seemed that 
the veteran had achieved a better adaptation over the years.  
It was noted the veteran had gone almost two years without a 
psychotic episode.  The veteran had been off medication for 
seven or eight months and practically symptom free, before 
having a relapse in December 1987.  The diagnosis was chronic 
paranoid schizophrenia with acute exacerbation.  An April 
1988 Medical Board Report notes that the veteran had chronic 
paranoid schizophrenia with an acute exacerbation.  It was 
further noted that the veteran's active phase symptoms were 
in remission.  There were a few residual phase symptoms.  The 
report stated the veteran's schizophrenia existed prior to 
service and that it was not permanently aggravated by 
service.

A July 1989 SSA decision granted the veteran disability 
benefits based primarily on psychiatric impairment from May 
31, 1988.  Records from the SSA include a June 1989 report of 
a "psychiatric review technique", in which a psychologist 
stated that the veteran had paranoid schizophrenia, and 
although not acutely psychotic at the time of the interview, 
was exhibiting inappropriate behavior and symptoms of an 
underlying thought disorder.

At a September 1996 DRO hearing, the veteran testified that 
he had a psychiatric disability prior to his enlistment in 
the Air Force.  He asserted that his psychiatric disability 
was aggravated by his Air Force service.

In an April 1997 letter, the veteran's treating physician, 
S. E., M.D., stated that factors that could aggravate 
symptoms of schizophrenia were "abundant and often 
relatively individualistic."  She indicated that in general, 
stress was the problematic factor and "could include such 
things as deadlines, production demands, changes in routine, 
unpredictable social situations, closed spaces, or sometimes 
completely unboundaried settings, criticism, personal 
intrusiveness, physical illness and contradictory demands or 
'mixed messages'".

At the July 1997 Board hearing, the veteran testified that he 
had been seeing Dr. S. E. on a regular basis for the past 8 
to 10 months.  He asserted that his medical condition got 
worse while he was in the Air Force.

On January 1998 VA psychiatric examination, the veteran 
provided a history of psychiatric illness with treatment 
beginning while he was in high school.  He stated he had been 
admitted to a State hospital at the age of 16 and had been 
hospitalized subsequently on a number of occasions in 
psychiatric units.  The veteran related that his various 
hospitalizations were usually necessary because of acute 
paranoid agitation.  The examiner reviewed the veteran's 
claims file prior to completing the examination.  The 
diagnosis was psychotic disorder, not otherwise specified; it 
was noted as previously having been diagnosed as 
schizophrenia. The examiner stated that, "In the opinion of 
the undersigned, an opinion concerning possible aggravation 
of the veteran's schizophrenia by his military service would 
be speculative."

The veteran was admitted to C. Hospital in January 1998.  
Reportedly, the veteran had not been taking his medications 
for about two weeks and had been threatening others.  He 
responded to medication during hospitalization and was 
discharged in February 1998 with an Axis I diagnosis of 
schizo-affective disorder.  There was no Axis II diagnosis.  
The prognosis was guarded due to the chronic nature of the 
veteran's illness, and the tendency of non-compliance and 
occasional drug abuse.  The discharge summary did not contain 
a discussion of the etiology of the veteran's psychotic 
symptomatology.

In July 1999, a VHA psychiatrist reviewed the entire claims 
folder and reported that the records showed the veteran's 
diagnosis from the age of 16 to the present had varied from 
adjustment disorder to schizophrenia disorder, paranoid type, 
with schizo-affective disorder and bipolar disorder 
represented also.  He indicated each diagnosis could best be 
seen as a description of the person's presentation at that 
point in time, and each diagnosis in the case was reportedly 
well supported by the clinical evidence.  The diagnosis of 
paranoid schizophrenia was reported to be the best applicable 
diagnosis for the veteran's status.  He indicated that 
paranoid schizophrenia follows three primary courses:  1) an 
initial episode of illness followed by none others and no 
sequelae, 2) one episode that devolves into a chronic 
deteriorating course, and 3) a course noted by remissions and 
exacerbations with or without concomitant cognitive decline.  
He explained that the longitudinal course of the illness was 
affected by the intensity of treatment during periods of 
exacerbation and patient compliance with after-care 
recommendations.  He noted that the course of the veteran's 
illness had been marked by exacerbations and remissions.  The 
veteran had been hospitalized by court commitment in North 
Carolina six times between January 1977 and January 1982.  
After examination in January 1998, he was again committed to 
a hospital in North Carolina, with a notation that his 
condition might have been complicated by cocaine use.  It was 
reported that at each one of these rehospitalizations, the 
veteran's noncompliance was given as the reason for his 
exacerbation of illness.  His noncompliance in 1987 to 1988 
was also noted, and was reported to be "the most likely 
cause of the exacerbation that led to his hospitalization at 
that time."

The psychiatrist further related that in the veteran's case, 
the record reflected that his noncompliance with treatment 
and follow-up recommendations had often been followed by an 
exacerbation requiring rehospitalization prior to restarting 
a plan of care.  He found no evidence of record to show that 
the veteran's experiences in service affected the cause of 
his illness one way or the other.  He noted that "one thing 
to remember is that the service often had no reasonable 
provision, except the hospital, for caring for single active 
service members unable to perform their duties, so the length 
of hospitalization in 1988 was not indicative, by itself, of 
aggravation."

It was the psychiatrist's opinion that the veteran's illness 
as documented in the record was one of remissions and 
exacerbations, not followed by cognitive decline. He stated 
that when the veteran followed his plan of care and continued 
his medications, his course of illness had run more smoothly.  
He opined that, "there was no evidence of record that his 
condition was aggravated by his period of active duty and it 
is not 'at least as likely' that his condition was aggravated 
by his periods of active service."

Private treatment records from Dr. L., Dr. S. E., the North 
Carolina Division of Mental Health, and VA treatment records 
show continuing treatment for a psychiatric disorder.  Other 
than his 1998 hospitalization, these records reflect that he 
was doing well on Risperdal and, subsequently, on Abilify.

An April 2008 statement from the veteran's friend, R. E., 
indicates that she has known the veteran for sixteen months 
and that he demonstrates some mental problems and needs to 
receive continuous treatment for these problems.  She noted 
that the veteran told her his experience in the military 
affected him negatively and he had more problems with his 
mental capacity after service than prior to his service. 

A June 2008 statement from the veteran's mother indicates 
that she noticed the veteran's mental capacity was greatly 
affected between the time he entered service and upon his 
separation.  She reported that he cannot remember simple 
events, gets confused, and has a short attention span.  She 
believed the military had negatively affected his mental 
state.

The record reveals that the veteran was discharged from his 
first period of service in November 1978 for lack of 
motivation and inadequate total performance; that he was 
discharged from service in August 1980 for being marginal or 
nonproductive, and that he was discharged from service in May 
1981 due to misconduct/fraudulent entry.  The veteran did not 
receive a final diagnosis of a psychiatric disorder during 
any of these three periods of service.  The veteran was found 
to have a mixed personality disorder when discharged from his 
second period of service in June 1979.  A personality 
disorder is considered a developmental defect and is not 
considered a disease under VA law.  See 38 C.F.R. § 3.303(c).  
Since the veteran was not shown to have an acquired 
psychiatric disorder during his initial four periods of 
service, and since the veteran's current acquired psychiatric 
disorder has not been related to those periods of service, 
the veteran is not entitled to service connection for an 
acquired psychiatric disorder based on those periods of 
service.

The veteran maintains that he has schizophrenia due to his 
Air Force service.  Since the veteran's June 1986 enlistment 
examination report does not show that the veteran had a 
psychiatric disability upon examination for entry into his 
Air Force service, the veteran is entitled to the presumption 
of soundness.  See 38 C.F.R. § 3.304(b).  However, the 
evidence of record clearly shows that prior to the veteran's 
Air Force service he was hospitalized on several occasions 
for psychotic symptoms.  The principal diagnosis was deemed 
to be paranoid schizophrenia.  The record of psychiatric 
treatment prior to his Air Force service is clear and 
unmistakable evidence that the veteran's psychiatric 
disability existed prior to service.  The Board further notes 
that the veteran himself has stated that his psychiatric 
disability existed prior to service.  Accordingly, the Board 
finds that the presumption of soundness has been rebutted, 
and that the veteran's acquired psychiatric disability 
existed prior to service.

However, as the veteran's psychiatric disorder became 
symptomatic during service, the veteran is also entitled to a 
further presumption that his acquired psychiatric disorder 
was aggravated by his service; and this presumption likewise 
is rebuttable only by clear and unmistakable evidence of non-
aggravation.  See Wagner, 370 F.3d at 1096.  The Board finds 
that there is clear and unmistakable evidence of non-
aggravation.

The July 1999 VHA opinion specifically discusses the three 
primary courses of paranoid schizophrenia and states that the 
course of the veteran's illness was one manifested by periods 
of exacerbations and remissions.  The psychiatrist explained 
that the veteran's noncompliance with medications and after-
care was the reason for periods of exacerbation and 
hospitalization.  He noted that the course of the veteran's 
schizophrenia has been much smoother when he has followed 
treatment recommendations.  He did not find that anything in 
service affected the course of his illness and that the 
length of the veteran's hospitalization in 1988 did not 
indicate aggravation as the military did not have reasonable 
provisions other than the hospital for caring for a service 
member unable to perform his duties.  This opinion was based 
on a thorough review of the claims file and provides a clear 
rationale for the opinion that the exacerbation of symptoms 
during service was a temporary flare-up of the veteran's pre-
existing schizophrenia and a result of the natural progress 
of the disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (finding that an examination report is adequate 
where it describes the disability in sufficient detail so the 
Board can make a fully informed evaluation of the 
disability); see also Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (finding that a physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion).

The Board notes that the July 1999 opinion ends with the 
statement that it was not "as least as likely" that his 
psychiatric disorder was aggravated by his periods of active 
service and recognizes that this phrasing, when taken alone, 
is not strictly equivalent to that of "clear and 
unmistakable evidence."  However, the entirety of the VHA 
psychiatrist's opinion provides a detailed description of the 
different clinical courses of schizophrenia, explains which 
course the veteran's illness has taken, describes the 
veteran's pre-service, service, and post-service 
manifestations of the disability, and discusses how 
exacerbations of his illness, including during service, have 
been engendered by noncompliance with treatment.  He 
specifically noted that he could not find any evidence that 
anything in service had caused aggravation of his symptoms 
and that the exacerbation was in line with the natural 
progression of the clinical course of his condition.  Hence, 
the Board finds that the July 1999 VHA opinion is unequivocal 
in concluding that the increase in the veteran's 
symptomatology in service represented a normal progression of 
the illness as a result of his noncompliance with treatment.  

C. Hospital treatment records from before and after the 
veteran's service provide support for the July 1999 VHA 
opinion as they show acute exacerbations of his illness.  The 
April 1988 Medical Board Report also supports that the 
veteran experienced an acute exacerbation, and not a 
permanent aggravation, of schizophrenia during service.  The 
Report notes that he was responding well to medication and 
that he displayed few active symptoms of the disease.  His 
prior periods of psychotic exacerbations were also described 
and it was noted that he had been off medications for 7 or 8 
months prior to his relapse in December 1987.

Taken together, the above evidence, particularly the July 
1999 VHA psychiatrist's opinion, provides clear and 
unmistakable medical evidence that the veteran's 
schizophrenia was not permanently aggravated beyond its 
natural progression during his military service.  This 
opinion clearly found that his hospitalization during service 
was an acute exacerbation of his symptoms brought on by his 
noncompliance with his medications and was a part of the 
natural progression of the disease.  Thus, clear and 
unmistakable evidence shows that the veteran's paranoid 
schizophrenia did not permanently increase in severity during 
service.

The Board notes that an April 1997 letter from Dr. S. E. 
states that stress was a problematic factor that could 
aggravate symptoms of schizophrenia.  However, she did not 
discuss the veteran's case and did not indicate that he 
experienced any of the stresses she listed.  Her opinion 
talks about the disease in general and does not specifically 
discuss how the disease affected the veteran and whether 
stress during service increased the severity of his 
schizophrenia.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is general cannot be used 
to support a claim).  It is also notable that since the July 
1999 VHA psychiatrist reviewed the veteran's claims file, 
that he likely considered Dr. S. E.'s letter prior to 
formulating his opinion; however, he still concluded that the 
evidence of record did not show that the veteran's 
psychiatric disorder was aggravated by service.

The Board also notes the lay statements from the veteran's 
mother and R. E.  While the veteran, his mother, and R. E. 
may believe that his psychiatric disability was subject to 
permanent aggravation during service, because they are 
laypersons, their beliefs are not competent evidence 
regarding the significance of medical findings or etiology of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also VAOGCPREC 67-90 (noting that whether a 
disability is aggravated by service is a "factual, medical 
determination which must be based upon the evidence of record 
and sound medical judgment").

Since there is clear and unmistakable evidence to rebut both 
the presumption of soundness on entry in service and the 
presumption of aggravation during service, it is not shown 
that the veteran's psychiatric disorder was incurred in, or 
aggravated by, service.  Consequently, service connection for 
an acquired psychiatric disorder is not warranted.

        Right Ear Hearing Loss 

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 
The veteran's DD Forms 214 indicate that his military 
occupational specialty during his Air Force service was jet 
engine mechanic.  Hence, it is conceded, and is not in 
dispute, that the veteran was exposed to noise trauma during 
his service.  

On December 2004 VA audiology examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

On August 2008 VA audiology examination, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

These results do not show that the veteran has a current 
hearing loss disability by VA standards in the right ear.  
Thus, there is no competent (medical) evidence that the 
veteran currently has right ear hearing loss and service 
connection is not warranted.  The Board notes that the 
December 2004 VA examiner opined that hearing loss was "at 
least as likely as not" related to the veteran's service.  
However, in the absence of proof of a present disability, 
there cannot be a valid claim of direct service connection.  
Thus, it is unnecessary to proceed any further with the 
analysis of whether right ear hearing loss is related to the 
veteran's in service noise exposure as the medical evidence 
of record shows he has not had right ear hearing loss at any 
time during the appeal period.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim of 
service connection for right ear hearing loss and it must be 
denied.

General Legal Criteria - Increased Ratings

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

        Left Ear Hearing Loss

Initially, the Board notes that the assignment of a 
noncompensable rating is effective from August 14, 1996.  The 
criteria governing the rating of bilateral hearing loss were 
modified, effective June 10, 1999.  From its effective date, 
the veteran is entitled to a rating under the revised 
criteria.

Prior to June 10, 1999, the rating criteria provided for 
evaluations of unilateral defective hearing loss ranging from 
noncompensable to 10 percent based upon organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level.  The average hearing threshold level 
was measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established 11 auditory acuity levels from 
Level I, for essentially normal acuity, through Level XI, for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 
to 6110.  If service connection had been granted for 
unilateral defective hearing, and the veteran did not have 
total deafness in both ears, the hearing of the nonservice-
connected ear was considered normal.  In this situation, a 
maximum 10 percent evaluation was assigned if the hearing in 
the service-connected ear was at level X or XI.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 4.85, Codes 6100, 6101.  Table Via 
provided numeric designations based solely on puretone 
threshold averages and was for application only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c).

From June 10, 1999, the Rating Schedule provides a similar 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
based on testing (by a state-licensed audiologist) including 
puretone thresholds and speech discrimination (Maryland CNC 
test).  See 38 C.F.R. § 4.85.  Where there is an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86) the rating may be based solely on puretone threshold 
testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  If 
impaired hearing is service-connected in only one ear, and 
the appellant does not have total deafness in both ears, the 
nonservice-connected ear will be assigned a designation of 
Level I in Table VII.  38 C.F.R. §§ 3.383, 4.85(f). 

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On December 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
35
30

The puretone threshold average was 20 and speech audiometry 
revealed speech recognition ability of 94 percent.

On VA audiological evaluation in August 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
25
25

The puretone threshold average was 19 and speech audiometry 
revealed speech recognition ability of 100 percent.  

The record does not contain any other audiometry completed 
during the appeal period.

Under Table VI (prior to and from June 10, 1999), hearing 
acuity, as shown on December 2004 and August 2008 VA 
examinations, constitutes Level I hearing in the left ear.  
As noted above, the nonservice-connected right ear must be 
rated as Level I hearing for evaluation purposes.  The 
combination of such hearing acuity warrants a noncompensable 
rating.  38 C.F.R. § 4.85, Table VII, Code 6100 (prior to and 
from June 10, 1999).  No certified audiometry taken during 
the appeal period has shown an exceptional pattern of hearing 
that would warrant rating the disability under the alternate 
criteria in Table VIA. 

As the current noncompensable rating assigned for the 
veteran's left ear hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The Board notes the veteran has submitted lay statements from 
his mother and a friend, R. E., that indicate that his 
hearing is greatly distorted and that he often has difficulty 
understanding people.  The veteran's, his mother's, and his 
friend's lay assertions that his hearing impairment has been, 
and is, greater than reflected by a noncompensable rating are 
insufficient to establish this is so.  They are laypersons, 
and not competent to establish the level of hearing 
disability by their own opinion.  See Espiritu, 2 Vet. App. 
at 495.  As noted, the rating of hearing loss disability 
involves the mechanical application of the rating schedule, 
which here results in a noncompensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
38 C.F.R. § 3.321.  There is no objective evidence in the 
record that hearing loss has caused 'marked' interference 
with employment or frequent hospitalizations, or other 
factors of like gravity which would suggest that referral for 
extraschedular consideration is indicated.

A preponderance of the evidence is against the veteran's 
claim and it must be denied.

        Bilateral Tinnitus

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, note 2.  The veteran has already been 
assigned the maximum schedular (10 percent) rating allowed 
for tinnitus.  There is no legal basis for a schedular rating 
in excess of 10 percent for recurrent tinnitus due to 
acoustic trauma.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

There is no allegation or objective evidence in the record 
that suggests that bilateral tinnitus requires frequent 
hospitalization or causes 'marked' interference with 
employment or otherwise suggests that referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  

As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Effective Date for the Grant of Service Connection for 
Bilateral Tinnitus

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The current effective date has been assigned based on the 
veteran's reports during a December 1, 2004 VA examination 
that he first began noticing tinnitus when he left service in 
May 1988.  The RO construed these statements as an informal 
claim of service connection for tinnitus and made the grant 
of service connection for bilateral tinnitus effective from 
that date.  

The only question before the Board at this time is whether 
prior to December 1, 2004 the veteran communicated an intent 
to seek service connection for bilateral tinnitus.  There is 
nothing in the record to suggest that he did so.  Nothing in 
the claims file received prior to December 1, 2004 may be 
construed as a formal or informal claim seeking service 
connection for tinnitus.  The Board notes that in August 1996 
the veteran submitted a claim of service connection for 
bilateral hearing loss.  However, in all statements and 
evidence submitted in conjunction with that claim the veteran 
never indicated he had been experiencing ringing in his ears.  
His statements alleged that audiometry completed upon 
separation from service showed his hearing had decreased 
since his entrance into service.  These statements did not 
indicate that tinnitus had affected his hearing.  While the 
Board acknowledges the veteran's contention that tinnitus 
existed prior to his December 1, 2004 VA examination, there 
is no provision in the law for awarding an earlier effective 
date based on this assertion.  Prior to that date he did not 
communicate an intent to file a claim of service connection 
for tinnitus.  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352 (1995).  The first time VA 
was made aware that the veteran experienced tinnitus was on 
December 1, 2004 VA examination.  

Based on these facts, governing law does not provide 
authority for an effective date earlier than December 1, 
2004.  The law is dispositive in this matter, and the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.

A rating in excess of 10 percent for bilateral tinnitus is 
denied.

An effective date prior to December 1, 2004 for the grant of 
service connection for bilateral tinnitus is denied.
REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the appellant. In essence, the 
following sequence is required: There must be a decision by 
the RO, the claimant must express timely disagreement with 
the decision (by filing the NOD within one year of the date 
of mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), when a SOC is not issued after a NOD is submitted the 
Board must remand the case and instruct the RO that the issue 
remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  

An August 2006 rating decision granted service connection for 
left ear hearing loss, rated noncompensable, effective August 
14, 1996.  An April 2007 NOD from the veteran's attorney 
reasonably indicated that the veteran also disagreed with the 
effective date assigned to the grant of service connection 
for left ear hearing loss.  The January 2008 Board remand 
asked the RO to issue a SOC in this matter; however, the 
record does not reflect that one was issued.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As the RO has not complied with 
the January 2008 remand instructions to issue a SOC on the 
issue of the effective date assigned to the grant of service 
connection for left ear hearing loss, a further remand is 
necessary.  

Notably, this claim is not before the Board at this time, and 
will only be before the Board if the appellant files a timely 
substantive appeal after a SOC is issued.




Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC 
in the matter of entitlement to an 
effective date prior to August 14, 1996 
for the grant of service connection for 
left ear hearing loss.  The appellant 
and his attorney must be advised of the 
time limit for filing substantive 
appeals, and that, in order for the 
Board to have jurisdiction in the 
matter, a timely substantive appeal 
must be submitted.  If he timely 
perfects an appeal on this matter, such 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals














 Department of Veterans Affairs


